     Case 1:21-cv-00257-PLM-PJG ECF No. 1, PageID.1 Filed 03/19/21 Page 1 of 6


                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


ERIC PRIDEMORE,
an individual,                                                 Hon. _____________________

                Plaintiff,                                     Case No. 21-cv-

v

LANDSCAPE FORMS, INC. ,
a corporation,

                Defendant.


 WILLIAM F. PIPER, PLC
 William F. Piper (P38636)
 Attorney for Plaintiff
 1611 W. Centre Avenue, Suite 209
 Portage, MI 49024
 (269) 321-5008
 wpiper@wpiperlaw.com


                                           COMPLAINT

         The plaintiff Eric Pridemore, by and through his attorney William F. Piper, PLC, for his

Complaint, states as follows:

                              JURISDICTIONAL ALLEGATIONS

1.       The plaintiff is an individual who resides in the County of Calhoun, State of Michigan, and

         he resided therein at all times relevant to this Complaint.

2.       The Defendant Landscape Forms, Inc., is a corporation that did business in the County of

         Kalamazoo, State of Michigan, at all times relevant to this Complaint.

3.       The defendant was required to abide by the requirements of the Family and Medical Leave

         Act (hereafter FMLA), 29 USC § 2601 et. seq., the Emergency Family and Medical Leave

         Expansion Act, which is also incorporated into the FMLA, and the Emergency Paid Sick
     Case 1:21-cv-00257-PLM-PJG ECF No. 1, PageID.2 Filed 03/19/21 Page 2 of 6


         Leave Act, which was incorporated into the Minimum Wage section of the Fair Labor

         Standards Act, 29 U.S.C. § 201 et seq., at all time relevant to this complaint. The claims in

         this lawsuit arise in part under those laws.

4.       This matter arises out of the plaintiff Mr. Pridemore’s employment by the defendant and its

         termination of that employment by it on November 9, 2020 in violation of the laws set forth

         above and state laws.

5.       Claims in this lawsuit arises under the court’s supplemental jurisdiction to hear and try state

         law claims arising out of the same transactions and occurrences as the federal law claims.

6.       This court has jurisdiction under 28 USC § 1331.

7.       Mr. Pridemore worked 1,250 hours for the defendant in the year before his termination.

                                    COMMON ALLEGATIONS

8.       The plaintiff restates and realleges as though fully set forth herein paragraphs 1-7 of this

         Complaint.

9.       The plaintiff began working for the defendant in July 2017.

10.      The defendant later moved Mr. Pridemore to assembly.

11.      At all times that he worked for the defendant Mr. Pridemore did a good job for it.

12.      In early June 2020 Mr. Pridemore took intermittent Family and Medical Leave and

         intermittent Emergency Family and Medical Leave because of Covid-19 lockdown issues

         that affected his day care provider.

13.      On October 12, 2020 Mr. Pridemore’s wife had Covid-19 symptoms.

14.      Mr. Pridemore called the defendant, told it that his wife had Covid-19 symptoms and asked it

         if he should report to work.

15.      The defendant told him to come in to work if he didn’t have symptoms.

16.      On October 13, 2020 Mr. Pridemore’s wife was diagnosed with Covid-19.

17.      Later on October 13, 2020 Mr. Pridemore began feeling sick with Covid-19 symptoms, and
  Case 1:21-cv-00257-PLM-PJG ECF No. 1, PageID.3 Filed 03/19/21 Page 3 of 6




      he called the human resource department of the defendant.

18.   Mr. Pridemore then, with the permission of the defendant’s human resource department, took

      the day and the following two days off.

19.   Mr. Pridemore took a Covid-19 test on October 15, 2020.

20.   On October 16, 2020 Mr. Pridemore received a positive test result for Covid-19 , and he

      informed the defendant about it.

21.   Mr. Pridemore consulted with the Health Department, and it told him that he needed to

      quarantine at home for an additional 10 days.

22.   Mr. Pridemore told the defendant about what the Health Department had said and asked for a

      leave because of his Covid-19 diagnosis.

23.   The following week the Health Department told Mr. Pridemore that he could not take his 9-

      month-old daughter to day care because of the risk of exposing other children to Covid-19 .

24.   Mr. Pridemore told the defendant’s human resource department on around October 20 that he

      would have to quarantine at home with his daughter during that time because his wife had a

      salaried job, and there was no one else to watch his daughter.

25.   The woman in the human resource department told Mr. Pridemore that he had qualified for

      the leave, including under the newly passed emergency Covid-19 laws, including receiving

      paid leave.

26.   Mr. Pridemore, after his approved leave, went back to work on November 9, 2020.

27.   The defendant, in retaliation against him because of the Covid-19 related leaves set forth

      above, terminated his employment by it on November 9, 2020.

28.   As a result of the defendant’s termination of his employment by it Mr. Pridemore has


                                                3
  Case 1:21-cv-00257-PLM-PJG ECF No. 1, PageID.4 Filed 03/19/21 Page 4 of 6




       suffered and will continue to suffer as loss of income and benefits, emotional distress, a loss

       of enjoyment of life, and other consequential damages.



                               COUNT I- FMLA VIOLATIONS

29.    The plaintiff Eric Pridemore restates and realleges as though fully set forth herein paragraphs

       1-28 of this Complaint.

30.    The defendant, as explained in detail above, interfered with, restrained and denied Mr.

       Pridemore’s exercise and attempted exercise of his rights under the FMLA and the

       Emergency Family and Medical Leave Expansion Act, which is incorporated as part of the

       FMLA, by not allowing him to return to his job at the conclusion of his Covid-19 related

       leave on November 9, 2020, and by terminating his employment by it on that day, resulting

       in Mr. Pridemore’s damages and continuing damages.

31.    The defendant also discriminated against and retaliated against Mr. Pridemore because of his

       exercise of those rights referenced in this claim by terminating his employment by it.

32.    The defendant’s violations as set forth above were committed in bad faith and without any

       reasonable grounds for believing that they were lawful.

33.    These claims are actionable under the Family and Medical Leave Act, 29 USC § 2601 et.

       seq.

       WHEREFORE, the plaintiff Mr. Pridemore requests a judgment against the defendant in an

amount equal to any wages, salary, employment benefits, interest and any other compensation

denied or lost to him by reason of the defendant’s violations of the FMLA; an additional amount as

liquidated damages equal to the sum of any lost wages, salary, employment benefits and any other


                                                 4
  Case 1:21-cv-00257-PLM-PJG ECF No. 1, PageID.5 Filed 03/19/21 Page 5 of 6




compensation and interest; any equitable relief that may be appropriate, including front pay; and all

attorney’s fees, costs, and any other relief this Court deems fair and just.



                                COUNT II- FLSA VIOLATIONS

34.    The plaintiff Eric Pridemore restates and realleges as though fully set forth herein paragraphs

       1-33 of this Complaint.

35.    The defendant terminated Mr. Pridemore in retaliation against him because he had exercised

       his right to take paid leave under the Emergency Paid Sick Leave Act, which is enforced

       through the minimum wage provisions of the Fair Labor Standards Act, 29 U.S.C. § 201 et

       seq.

36.    As a result of the violations set forth above, Mr. Pridemore has suffered and will continue to

       suffer the damages set forth above.

37.    This claim is actionable under the aforementioned Fair Labor Standards Act.

38.    As a result of the defendant’s violation of the law as set forth above, Mr. Pridemore has

       suffered and will continue to suffer the damages set forth above.

       WHEREFORE, the plaintiff Mr. Pridemore requests a judgment against the defendant in an

amount equal to any wages, salary, employment benefits, interest and any other compensation

denied or lost to him by reason of the defendant’s violations of the FLSA; an additional amount as

liquidated damages equal to the sum of any lost wages, salary, employment benefits and any other

compensation and interest; any equitable relief that may be appropriate, including front pay; and all

attorney’s fees, costs, and any other relief this Court deems fair and just.

              COUNT III- VIOLATION OF COVID-19 EMPLOYMENT RIGHTS


                                                  5
  Case 1:21-cv-00257-PLM-PJG ECF No. 1, PageID.6 Filed 03/19/21 Page 6 of 6




39.      The plaintiff Eric Pridemore restates and realleges as though fully set forth herein paragraphs

         1-38 of this Complaint.

40.      The defendant terminated the Mr. Pridemore in retaliation against him because he was

         qualified under and complied with the requirements of Section 8 of the Covid-19

         Employment Rights Act.

41.      This lawsuit is actionable under the Act, which is found at MCL 419.401 et seq.

42.      As a result of the defendant’s violation of the Act, Mr. Pridemore has suffered and will

         continue to suffer the damages set forth above.

         WHEREFORE, the plaintiff Mr. Pridemore requests a judgment against the defendant to

compensate him for his loss of income and benefits past and future, for his loss of bonuses past and

future, and for his intangible damages past and future, of not less than $5,000.00, plus interest and

costs.

Date: March 19, 2021                                            WILLIAM F. PIPER, PLC



                                                        By:     /s/ William F. Piper______________

                                                                William F. Piper (P38636)
                                                                Attorney for Plaintiff




                                                   6
